Title: To Thomas Jefferson from Robert Williams, 23 December 1805
From: Williams, Robert
To: Jefferson, Thomas


                  
                     Sir/ 
                     Miss Ter Washington Decr. 23d. 1805
                  
                  This Legislature will rise 
                     [the?] 30th Inst.—I am waiting to know what is likely to be our Situation with Spain, and whether my presence in this quarter will be necessary, if not I shall start immediately after I know, for N. Carolina—
                  It will not be possible to finish the land business before I go—unless I Stay much longer than my own and families happiness, and the interest of my private concerns will Justify, which in fact is pretty much the case already—However Such has been the State of the publick affairs with which I am charged here, that I Could not get away before, unless hazarding the publick interest—especially as Certain Characters in this quarter have been so much disposed to embarrass and Meady to take any advantage My absence might afford—
                  I make no doubt that you have heard of Mr. Brigg’s difficulties. Although they are Considerable & cannot otherwise then be very effecting, especially to a man of his Clemency of disposition and purity of intention, yet I think he takes them more to heart than is proper, or need to do.
                  I take it for granted he has informd you himself as to particulars. I therefore only make allusions to them. Those arising from the Mill Contract are no more than many an honest man is subject to. those arising from the efforts of Certain Characters here will of Course all blow over Soon as upon an enquiry Mr. Briggs Conduct will be found Correct thoughout as it has been so far—he has been from the Natures of his duties obliged away from an immediate superintendance of his business here, and some improprieties may have taken place with & by some of those in his employ, in fact I know it has been the case, but no sooner did it Come to the knowledge of Mr. Briggs, but he took immediate Measures to Correct the evil, and Some of those dismissed Characters then afforded their aid to generate Complaints &c again the numerous applications which are made to him & many by those not qualified and of course Could not be accepted have contributed to foment this thing—
                  He at length taulked Seriously of resigning, but myself & others have hitherto pursuaded him not—My own opinion is that the U States might and I think more than probable loose much by his Resigning—I believe his great concern is for fear that those things may have Some effect on his standing with the General Government. Could he be Satisfied on this Score, I think he might be prevailed on to Continue
                  I have nothing new the inclosed paper gives you the news here—
                  I have the honor to be with great Respct yr. Huml st
                  
                     Robert Williams 
                     
                  
               